Citation Nr: 1526724	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  10-45 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from Match 1982 to August 1993.  In an October 1995 administrative decision, it was determined that the period of active service from April 29, 1993 to August 13, 1993 was of a character so as to preclude certain VA benefits based on that period.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is needed for the Veteran's service connection claim.  The medical evidence establishes that the Veteran has sleep apnea; specifically, post-service treatment records show a diagnosis of sleep apnea in May 2008.  The Veteran contends that symptoms of sleep apnea, such as snoring and asthma, began in service.  A May 2009 statement from A.C., a fellow service member, indicates that the Veteran snored and gasped for air while sleeping in service.  An October 1993 service treatment record shows a history of asthma.  Therefore, an examination and opinion should be obtained to determine the etiology of the Veteran's sleep apnea and whether the Veteran's current condition is related to his claimed symptoms in service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Allen v. Brown, 7 Vet. App. 439 (1995).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an evaluation to determine the nature and likely etiology of her sleep apnea.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current sleep apnea was incurred or caused by military service.  The requested opinion should take into consideration all relevant medical evidence, including the Veteran's own assertions of in-service symptoms and service treatment records showing a history of asthma. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should state and explain why an opinion cannot be provided without resort to speculation.

2. Thereafter, readjudicate the Veteran's claim with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an appropriate period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




